Citation Nr: 0700504	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-22 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C., which denied service connection for 
PTSD.  

In November 2006,  the veteran submitted evidence pertinent 
to his claim.  This evidence was submitted more than 90 days 
after certification of the veteran's claim to the Board.  See 
38 C.F.R. § 20.1304 (2006).  The veteran's representative 
filed a motion to file evidence out of time.  In this motion, 
the veteran's representative waived the right to have this 
additional evidence referred to the agency of original 
jurisdiction (AOJ) for initial review.  In December 2006, the 
Board granted the motion, and the evidence has been  made a 
part of the claims file.  Because AOJ review has been waived, 
the Board will consider this evidence in the first instance.  
See 38 C.F.R. § 20.1304.  


FINDING OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The veteran has a current diagnosis of PTSD related to an 
in-service stressor that is supported by credible evidence.  




CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107  (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent 
judicial decisions have clarified the duties to notify and 
assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter, the Board finds that all 
notification and development action needed to fairly resolve 
the claim has been accomplished.  



II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 
98; 38 C.F.R. § 3.304(f).  

If, as in this case, the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown at 98.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service medical records are negative for any psychiatric 
complaints or diagnoses.  The veteran filed his claim for 
service connection for PTSD in February 1999.  In his claim, 
the veteran described the stressful events he experienced in 
service as racism and seeing his buddy killed.  In a stressor 
statement submitted with his claim, the veteran indicated 
that his friend had been killed in 1971 onboard the U.S.S. 
America when a jet engine blew him overboard.  The veteran 
reported that he was receiving treatment at the VA Medical 
Center.  

VA treatment records from March 1998 to November 2002 reflect 
ongoing diagnoses of and for treatment for PTSD.  In May 1998 
the veteran described the traumatic event of seeing his 
friend blown off the aircraft carrier by the backwash of a 
jet.  He received a score of 141 on the Mississippi scale, 
with a score of 130 required for a diagnosis of PTSD.  

In September 2001 the veteran again described this stressor, 
and indicated that no action was taken to rescue this 
individual, which he thought of as an act of racism.  The 
veteran reported that he was extremely traumatized by this 
event.  He described recurrent memories and nightmares of the 
death of his friend ever since.  The physician rendered an 
Axis I diagnosis of PTSD, late onset, moderate major 
depression, recurrent history of polysubstance abuse, in 
remission since 1992.  At medication assessment and treatment 
for chronic PTSD in September 2002 the veteran stated that he 
thought about his friend being blown overboard everyday.  

In a January 2003 statement the veteran's physician indicated 
that he had been treated in the PTSD Clinical Program at the 
VAMC and that he had an Axis I diagnosis of chronic severe 
PTSD.  In a March 2003 statement, the veteran's nurse 
indicated that he had been treated in the clinical program 
since 1998 and that his stressor was seeing his friend blown 
overboard by the backwash of a jet, with no rescue attempts 
made.  She, too, noted an Axis I diagnosis of chronic severe 
PTSD.  

Because the medical evidence demonstrates a diagnosis of 
PTSD, the first element of the claim is satisfied.  Because 
the outpatient treatment records and the March 2003 statement 
from the veteran's nurse attribute the diagnosis of PTSD to 
the reported stressor of seeing his friend blown overboard, 
the Board finds that the second element of the claim is 
satisfied as well.  

Further, the Board finds that there is credible supporting 
evidence of the veteran's claimed stressor.  In August 2004, 
the U.S. Armed Service Center for Research of Unit Records 
(CURR) (now the U.S. Army and Joint Services Records Research 
Center (JSRRC)), responded to the veteran's request for 
information regarding his service connection claim.  USACRUR 
indicated that research had been coordinated with the U.S. 
Navy Mortuary Affairs Office, which had verified the death of 
an Airman Apprentice (AA) when he was blown overboard from 
the U.S.S. America on August 26, 1971.  A search was 
conducted, but the AA's body was never found and he was 
categorized as missing and presumed dead on August 30, 1971.  

The veteran's service personnel records reflect that he 
missed the sailing of the U.S.S. America on July 8, 1971 and 
his, records, accounts, and personal affects were transferred 
to the Naval Station in Norfolk, Virginia.  On July 26, 1971, 
the veteran was transferred to the U.S.S. America for 
disciplinary action and resumption of duty.  This transfer 
was noted in New York, New York on August 11, 1971.  On the 
same date, it was noted that the veteran's records and 
accounts only were transferred to New York, New York for 
disciplinary action and further disposition.  

The Board finds that the service personnel records, coupled 
with CURR's response, provide corroborating evidence that the 
veteran likely witnessed the death of a fellow servicemember 
aboard the U.S.S. America in August 1971, as claimed.  This 
finding is bolstered by an August 2002 statement from a 
fellow servicemember, who stated that he had known the 
veteran and his friend before they were deployed, and that 
the veteran's first conversation with him when he returned 
from sea duty was regarding witnessing the death of his 
friend and the effect it had on him.  

Because there is medical diagnosis of PTSD related to the 
claimed in-service stressor, and credible supporting evidence 
of the occurrence of that stressor, the Board concludes that 
the evidence favors the grant of service connection for PTSD.


ORDER

Service connection for PTSD is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


